905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Lee JOHNSON, Plaintiff-Appellant,v.Lori CAVANAUGH, DRI Medical, Anne Arundel County DetentionCenter;  Anne Arundel County;  Anne Arundel County Council;Anne Arundel County Detention Center;  Richard Baker,Superintendent;  Eleanor Shook, Medical Administrator;  AraHealth Services, Inc., d/b/a Correctional Medical Servicesor Systems;  North Arundel Center, Defendants-Appellees.
No. 89-7858.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1990.Decided May 4, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 88-3298-R)
Eric Lee Johnson, appellant pro se.
Katherine Sacco Duyer, Gleason & Flynn, Chartered, Rockville, Md., for appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Eric Lee Johnson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Cavanaugh, CA-88-3298-R (D.Md. Nov. 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.